Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marlena Burt on 8/12/2022.
Please amend the Claims submitted 8/08/2022 as follows:

1.	(Currently Amended) A detection and management system for detecting and managing target vegetation, the detection and management system comprising: 
a moveable entity; and 
an agrochemical applicator system mechanically coupled to the moveable entity, the agrochemical applicator system comprising: 
a computing device; 
an imaging system in data communication with the computing device; 
a plurality of applicators for applying an agrochemical to the target vegetation, the plurality of applicators being in data communication with the computing device; and 
at least one application executable by the computing device, wherein when executed, the at least one application causes the computing device to at least: 
detect the target vegetation within one or more images captured by the imaging system, the target vegetation being detected using a trained deep learning artificial neural network (DLANN) model; 
determine a position of the target vegetation within the one or more images; and 
comparing the position of the target vegetation with applicator mapping information associated with the plurality of applicators, the applicator mapping -2-information identifying a respective region of the one or more images that is assigned to individual applicators of the plurality of applicators disposed on the agrochemical applicator system; 
identifying a particular applicator from the plurality of applicators that is mapped to the position of the target vegetation within the one or more images, the particular applicator being identified based at least in part on the comparison; and 
activate the particular applicator according to a current speed of the moveable entity, activating the particular applicator selectively applies the agrochemical to the target vegetation.



4.	(Currently Amended) The detection and management system of claim 1, the particular applicator from the plurality of applicators based at least in part on a location of the target vegetation and a position of the particular applicator, 

8.	(Currently Amended) A method for detecting and managing target vegetation within a vegetation area, the method comprising: 
capturing one or more images of the vegetation area via an imaging device; 
detecting the target vegetation within the one or more images using a neural network model; 
determining a position of the target vegetation within the one or more images; 
identifying a particular applicator of a plurality of applicators disposed on an agrochemical applicator system, the particular applicator being identified based at least in part on a comparison of the position of the target vegetation with applicator mapping information associated with the plurality of applicators, the applicator mapping information identifying a respective region of the one or more images that is assigned to individual applicators of the plurality of applicators, and the particular applicator being mapped to the position of the target vegetation; and 
activating the particular applicator based on a current speed of a vehicle coupled to the agrochemical applicator system, wherein activating the particular applicator selectively applies an agrochemical to the target vegetation.

14.	(Currently Amended) The method of claim 13, wherein the agrochemical applicator system comprises a motorized track, the particular applicator is coupled to the motorized track, and the configuration data further comprises at least one of: a speed of travel of the motorized track coupled to the particular applicator or a current position of the particular applicator on the motorized track.

16.	(Currently Amended) An agrochemical applicator system for detecting target vegetation, the agrochemical applicator system comprises: 
one or more applicators configured to dispense an agrochemical; 
an imaging system comprising at least one imaging device; and 
at least one application executable in a computing device, wherein, when executed, the at least one application causes the computing device to at least: 
-7-detect the target vegetation within one or more images utilizing a trained neural network model, the one or more images being captured by the imaging system; 
determine a position of the target vegetation within the one or more images; 
determine that a particular applicator from the one or more applicators is mapped to the position of the target vegetation within the one or more images based at least in part on a comparison of the position of the target vegetation with applicator mapping information associated with the one or more applicators, the applicator mapping information identifying a respective region of the one or more images that is assigned to individual applicators of the one or more applicators; and 
activating the particular applicator based at least in part on configuration data associated with the particular applicator, wherein activating the particular applicator selectively applies the agrochemical to the target vegetation.

18.	(Currently Amended) The agrochemical applicator system of claim 16, wherein, when executed, the at least one application further causes the computing device to [[performing]] perform training to generate the trained neural network model to detect the target vegetation, the trained  neural network model being trained using training images of at least one of: a crop bed, an area between two crop beds, or turfqrass.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For independent claim 1, the closest prior art as the combination of  Keller et al. (U.S. Patent 6,199,000), Redden (U.S. Patent Application Publication 2013/0235183 A1) and Esau et al., Economic Analysis for Smart Sprayer Application in Wild Blueberry Fields, Precision Agriculture, Volume 17, pages 753-765, April 2016, fails to disclose and/or teach: comparing the position of the target vegetation with applicator mapping information associated with the plurality of applicators, the applicator mapping -2-information identifying a respective region of the one or more images that is assigned to individual applicators of the plurality of applicators disposed on the agrochemical applicator system; and identifying a particular applicator from the plurality of applicators that is mapped to the position of the target vegetation within the one or more images, the particular applicator being identified based at least in part on the comparison.
For independent claim 8, the closest prior art as the combination of  Keller et al. (U.S. Patent 6,199,000), Redden (U.S. Patent Application Publication 2013/0235183 A1) and Esau et al., Economic Analysis for Smart Sprayer Application in Wild Blueberry Fields, Precision Agriculture, Volume 17, pages 753-765, April 2016, fails to disclose and/or teach: identifying a particular applicator of a plurality of applicators disposed on an agrochemical applicator system, the particular applicator being identified based at least in part on a comparison of the position of the target vegetation with applicator mapping information associated with the plurality of applicators, the applicator mapping information identifying a respective region of the one or more images that is assigned to individual applicators of the plurality of applicators, and the particular applicator being mapped to the position of the target vegetation.
For independent claim 16, the closest prior art as the combination of  Keller et al. (U.S. Patent 6,199,000), Redden (U.S. Patent Application Publication 2013/0235183 A1) and Esau et al., Economic Analysis for Smart Sprayer Application in Wild Blueberry Fields, Precision Agriculture, Volume 17, pages 753-765, April 2016, fails to disclose and/or teach: determine that a particular applicator from the one or more applicators is mapped to the position of the target vegetation within the one or more images based at least in part on a comparison of the position of the target vegetation with applicator mapping information associated with the one or more applicators, the applicator mapping information identifying a respective region of the one or more images that is assigned to individual applicators of the one or more applicators.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613